Citation Nr: 0101776
Decision Date: 01/23/01	Archive Date: 03/12/01

DOCKET NO. 99-22 326               DATE JAN 23, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Baltimore, Maryland

THE ISSUE

Entitlement to service connection for a left shoulder disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION 

The veteran had active military service from October 1981 to
January 1987.

This appeal to the Board of Veterans' Appeals (Board) arises from
an August 1999 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Baltimore, Maryland. In that
determination, the RO denied the veteran's claim for service
connection for a left shoulder disorder on the basis that the
evidence did establish that the preservice left shoulder disorder
was aggravated by service.

During the course of this appeal, the veteran canceled a request
for a hearing before a hearing officer at the RO. In June 1998, the
veteran had perfected an appeal for an increased rating for a right
foot disability. That appeal was withdrawn by the veteran in
September 1998.

FINDINGS OF FACT

1. A preservice fracture of the left clavicle, noted to have
occurred in 1977, was clinically noted on the preenlistment
examination in April 1981.

2. During service, the veteran sustained two injuries to the left
shoulder, which were followed by symptomatic manifestations of the
pre service left clavicle (shoulder) disability.

3. The preservice left shoulder disorder increased in severity
during service.

CONCLUSION OF LAW

The veteran's preservice left shoulder disorder was aggravated by
service. 38 U.S.C.A. 1110, 1131, 1153, 5107 (West 1991 & Supp.
2000); 38 C.F.R. 3.306 (2000).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The report of a service preenlistment examination dated in April
1981 clinically noted that the left clavicle had been fractured in
1977. Clinical findings were negative for symptomatic
manifestations of a left shoulder disability. A clinical evaluation
of the veteran's musculoskeletal system was normal. In December
1983, it was noted that the veteran injured her left shoulder and
back during an ice storm a few days prior. The veteran complained
of recurrent pain after the injury. A physical examination revealed
muscle spasm at the trapezium area of the shoulder, and the
diagnosis was muscle spasm. In February 1985, the veteran slipped
on an icy step and struck her left shoulder and back. There was
tenderness about the supraclavicular area. The veteran complained
of achiness in the involved area. An X-ray of the left shoulder
dated in February 1985 revealed, in pertinent part, an old fracture
of the distal 1/3rd clavicle and a small area of benign cortical
depot in the mid humerus. The diagnostic impression was contusion
of the left shoulder and back. In February 1986, the veteran was
seen for complaints of an old clavicle fracture. The veteran
reported intermittent left superior stiffness that had begun two
weeks prior when she was forced to stand outdoors in cold weather.
The diagnosis was shoulder pain, questionable bursitis. In November
1986, the veteran complained of shoulder pain. A complete report of
a service discharge examination is not of record.

Private medical records dated in February and April 1990 show that
the veteran injured her left shoulder while lifting heavy items at
work. The veteran complained of acute pain over the posterior
proximal portion of the shoulder. Clinical findings in April 1990
included muscle spasm of the left shoulder. The diagnoses included
muscle spasm and probable muscular strain of the left trapezium
area with mild recurrence. Medical entries dated in April 1991 show
continued complaints of left shoulder pain. Examinations of the
left shoulder revealed, in pertinent part, spasm with mild distal
tenderness of the left trapezium. The assessment was chronic
shoulder pain with acute exacerbations and secondary muscle spasm.
X-rays of the left shoulder dated in April 1994 revealed
subacromial bursitis. Subsequent private medical records reflect
treatment for a left shoulder disorder.

- 3 -

At VA examination dated in July 1999, the veteran reported that she
sustained repeated injuries to the left shoulder during service and
that she sustained injuries to the shoulder while employed by the
Maryland Correction Bureau from 1989 to 1999. The veteran noted
that she was instituting a compensation proceeding against the
former employer. The examiner conducted the examination without a
copy of the veteran's C-file. At the conclusion of an examination
of the left shoulder, the veteran was diagnosed as having a
partially frozen shoulder due to non-use.

In October 1999, Ramana Gopalan, M.D., reported that the veteran
had a history of a fracture of the left shoulder in childhood, that
while in the service she had repeated episodes of pain and swelling
with decreased range of motion, and that the veteran was told that
she had tendinitis/capsulitis. Dr. Gopalan assessed that the
veteran as having adhesive capsulitis of the left shoulder possibly
due to multiple/repetitive stress injuries in service.

The presumption of soundness at enlistment is not for application
here because a preservice fracture of the left clavicle was
clinically noted on the service pre enlistment examination. 38
U.S.C.A. 1111, 1137. Service connection may be granted when a
preservice disease or injury is aggravated by service. 38 U.S.C.A.
1110, 1131, 1153; 38 C.F.R. 3.306.

On the service preenlistment examination, the preservice residuals
of fracture of the left clavicle were not shown to be symptomatic.
The musculoskeletal evaluation was considered normal. During
service, there were two injuries to the left shoulder in 1983 and
1985, and the left shoulder disorder was shown to be productive of
disabling manifestations thereafter. Whereas post service injuries
to the left shoulder are indicated to have occurred, that does not
change the course of events in service. At the current time, the
veteran has a partially frozen left shoulder due to disuse, and in
October 1999 a private physician noted that the veteran had
adhesive capsulitis of the left shoulder due to repeated stress
injuries in service. The preservice left shoulder disorder is shown
to have been aggravated by service.

4 -

ORDER 

Service connection for a left shoulder disorder is granted.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

5 - 


